Citation Nr: 0614754	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-19 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The Board received additional VA medical evidence in August 
2004, after certification of the current appeal.  This 
evidence was relevant to the veteran's special monthly 
pension claim on appeal.  Notably, no waiver of RO 
consideration has been obtained by the VA.  In any event, per 
the discussion below, the benefit the veteran seeks is 
granted in this decision.  Consequently, a waiver by the 
veteran of the additional pertinent VA medical evidence is 
not necessary.  See 38 C.F.R. § 20.800 and § 20.1304.  See 
also Chairman's Memorandum No. 01-05-09 (May 25, 2005).  


FINDINGS OF FACT

1.  The veteran has the following nonservice-connected 
disabilities: a low back condition with radiculopathy, a neck 
condition, and a foot condition, each rated as 0 percent 
disabling; arterial hypertension, rated as 10 percent 
disabling; and major depression, rated as 70 percent 
disabling.  The combined nonservice-connected disability 
rating is 80 percent.

2.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  Medical evidence does show that the veteran requires 
supervision with bathing, dressing, eating, personal hygiene, 
and medications due to his psychiatric illness; he requires 
the daily aid and assistance of another person and needs to 
be accompanied if he leaves his immediate premises.  





CONCLUSION OF LAW

The criteria for entitlement to special monthly pension by 
reason of need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was granted permanent and total non-service 
connected pension benefits by a rating decision dated in July 
2001.  Presently he is seeking entitlement to additional 
allowance for special monthly pension benefits based on the 
need for regular aid and attendance, or due to housebound 
status.

For pension purposes, a person shall be considered to be in 
need of regular aid and assistance if such person (1) is a 
patient in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  Inability of a 
claimant to dress or undress him or herself, or to keep him 
or herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of a claimant to feed him or herself through 
loss of coordination of the upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his or her daily environment. 
"Bedridden," i.e., the veteran is actually required to remain 
in bed, will be a proper basis for the determination. 38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions that the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the veteran is so helpless as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the veteran's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others. Id.  

If the veteran does not qualify for increased benefits for 
aid and attendance, increased pension benefits may still be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and in addition has either 
additional disability or disabilities independently ratable 
at 60 percent or more or is permanently housebound by reason 
of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 
C.F.R. § 3.351(d).  A veteran is "permanently housebound" 
when he is substantially confined to his house (ward or 
clinical areas, if institutionalized) or immediate premises 
due to permanent disability or disabilities.  38 U.S.C.A. § 
1502(c); 38 C.F.R. § 3.351(d)(2).

In this case, review of the claims folder reveals the 
following nonservice-connected disabilities: a low back 
condition with radiculopathy, a neck condition, and a foot 
condition, each rated as 0 percent disabling; arterial 
hypertension, rated as 10 percent disabling; and major 
depression, rated as 70 percent disabling.  The combined 
nonservice-connected disability rating is 80 percent.  

It appears based on the post-service medical record that 
several of the veteran's nonservice connected disorders may 
be more severe than cited above.  In any event, for reasons 
noted below, the Board will not be required to evaluate each 
disorder separately. 

Initially, the veteran does not have a single permanent 
disability rated 100 percent disabling at this time.  The 
Board has also reviewed the veteran's nonservice connected 
disorders and finds that while the veteran's major depression 
is severe there is no clear basis at this time to increase to 
100 percent any of the veteran's disorders.  Thus, it is 
apparent that the basic requirements for special monthly 
pension on the account of being housebound have not been met.  
38 U.S.C.A.  § 1521(e); 38 C.F.R. § 3.351(d).

The veteran was afforded a VA examination for aid and 
attendance and housebound status in February of 2004.  The 
veteran ambulated with a cane.  The examiner noted that the 
veteran was in pain-related distress in relation to his 
chronic back pain that radiated to the left lower extremity.  
The examiner noted that the veteran's back pain and other 
physical disorders did not impair the veteran's ability to 
eat, dress, bathe, attend to the wants of nature, or be 
bedridden.  However, because of his psychiatric disorder, the 
examiner indicated that the veteran needed the supervision 
and care of his spouse on a regular basis in order to 
accomplish his daily routine.  

The examiner noted a previous history of suicide attempts and 
cognitive disorders such as memory loss that fluctuate 
depending on the degree to which the multiple psychotropic 
prescriptions the veteran takes are affecting him.  The 
veteran typically stays at home, and when he leaves, he is 
accompanied by his spouse who is his primary caregiver.  Most 
significantly, the examiner certified that the veteran 
required the daily personal health services of a skilled 
provider without which he would require hospital or nursing 
home care.  Thus, the examiner's finding regarding the need 
for skilled services presupposes a need for daily aid and 
attendance for the veteran.          

The Board must find that this medical report provides highly 
probative evidence in support of this claim.  Moreover, a 
recent VA psychiatric treatment note dated in August 2004 
documents the veteran's claim of hallucinations.  The 
veteran's spouse is noted to supervise him "all the time" 
to include bathing, personal hygiene, food, medications, and 
personal care.  The veteran is currently taking Paxil, 
olanzapine, and Xanax.  Overall, the Board finds this report 
provides some evidence in support of this claim.   

VA outpatient records from 2002 to 2004 show that veteran is 
diagnosed with major depression with psychotic features.  
Several notations are made that the veteran needs help 
bathing and dressing due to dizziness from the multiple 
medications.  Delusions are occasionally noted, and the 
veteran is also occasionally observed talking to himself 
during therapy.  Overall, the VA treatment records 
corroborate the severity of the veteran's psychiatric 
disorder necessitating the regular aid and attendance of his 
spouse.  

Although the veteran is not blind, bedridden, or in immediate 
need of nursing home care beyond his spouse's care, the Board 
finds that the facts demonstrate the need for regular aid and 
attendance due to his psychiatric condition for the 
performance of certain daily activities.  See generally Turco 
v. Brown, 9 Vet. App. 222 (1996) (eligibility for special 
monthly compensation by reason of regular need for aid and 
attendance requires that at least one of the factors set 
forth in VA regulation is met).  Therefore, resolving any 
doubt in the veteran's favor, the Board finds the evidence 
supports special monthly compensation for regular aid and 
attendance.  38 U.S.C.A. § 5107(b).    

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

Special monthly pension by reason of need for regular aid and 
attendance is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


